The evidence in the record establishes that the defendant is guilty of civil contempt of court (see, McCain v Dinkins, 84 NY2d 216, 226). Since willfulness is not an element of civil *734contempt (see, Walter Doors v Greenberg, 151 AD2d 550), the defendant’s purported lack of willfulness is not determinative of the matter.
The record on appeal is insufficient to resolve the defendant’s contention that the judgment improperly awarded the plaintiff costs and disbursements. Accordingly, the defendant’s remedy is to move in the trial court to resettle the judgment with respect to costs and disbursements (see, Matter of Kaplan v Werlin, 215 AD2d 387, 388).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.